Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of September 30, 2020, by
and between Cardinal Venture Holdings LLC, a Delaware limited liability company
(the “Company”), and Inpixon (the “Purchaser”).

 

WHEREAS, the Purchaser desires to subscribe for and acquire from the Company,
and the Company desires to issue and sell to the Purchaser, up to 599,999 Class
A Units of the Company and up to 1,800,000 Class B Units of the Company (the
Class A Units and the Class B Units, together, the “Units”), as hereinafter set
forth.

 

NOW, THEREFORE, in order to implement the foregoing, and in consideration of the
mutual agreements contained herein, the parties hereto agree as follows:

 

1.  LLC Operating Agreement. The Purchaser has had a chance to review in full
the Amended and Restated Limited Liability Company Agreement of the Company
attached as Exhibit A (the “LLC Operating Agreement”), to be entered into
substantially concurrently with this Agreement. The Purchaser hereby agrees to
the terms and conditions of the LLC Operating Agreement and agrees to promptly
execute and deliver a copy of the LLC Operating Agreement to the Company.

 

2.  Contribution; Subscription for and Purchase of Units.

 

2.1  Contribution. On the date hereof, and as partial consideration for the
agreements set forth herein and, in the LLC Operating Agreement, the Purchaser
agrees to contribute to the capital of the Company up to $1,800,000 (the
“Contribution”), which may be subject to decrease prior to the funding of such
Contribution by the Purchaser upon the mutual written agreement of the Purchaser
and the Company pursuant to the Acknowledgment attached hereto as Exhibit B. In
the event of any adjustment in the Contribution amount pursuant to this Section
2.1, the number of Units subscribed for will be adjusted on a pro rata basis
based on the per unit price.

 

2.2  Purchase of Units. Upon the terms of this Agreement, the Purchaser hereby
subscribes for and commits to purchase up to 599,999 Class A Units of the
Company and up to 1,800,000 Class B Units of the Company.

 

(a)  The Company hereby agrees to issue and sell to the Purchaser up to 599,999
Class A Units, for an aggregate purchase price of up to $2,580.00 (the “Class A
Purchase Price”), effective immediately on the date hereof. The Class A Purchase
Price shall be deemed paid from the Contribution.

 

(b)  The Company hereby agrees to issue and sell to the Purchaser up to
1,800,000 Class B Units, for an aggregate purchase price of up to (i)
$1,800,000.00 less (ii) the difference between the Contribution and the Class A
Purchase Price. The Class B Purchase Price shall be deemed paid from the
Contribution.

 



 

 

 

3.  Investment Representations and Warranties.

 

3.1  The Purchaser is acquiring the Units pursuant to this Agreement for the
Purchaser’s own account, for investment and not with a view to the distribution
thereof, nor with any present intention of distributing the same.

 

3.2  The Purchaser understands that the Units have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of its
issuance in a transaction exempt from the registration requirements of the
Securities Act and that the Units hereby subscribed for and purchased must be
held indefinitely unless a subsequent disposition thereof is registered under
the Securities Act or is exempt from registration.

 

3.3  The Purchaser represents that it is an “accredited investor” as such term
is defined in Rule 501(a) of Regulation D under the Securities Act, and
acknowledges the sale contemplated hereby is being made in reliance on a private
placement exemption applicable to “accredited investors” within the meaning of
Section 501(a) of Regulation D under the Securities Act or similar exemptions
under state law.

 

3.4  The Purchaser has no contract, undertaking, agreement or arrangement with
any person to sell, transfer or pledge to such person or anyone else any of the
Units the Purchaser hereby subscribes for and is purchasing (or any part
thereof), and the Purchaser has no present plans to enter into any such
contract, undertaking, agreement or arrangement.

 

3.5  The Purchaser acknowledges and agrees that the Units purchased by it
pursuant to this Agreement are subject to restrictions on transfer under the
Securities Act and applicable state securities laws and may not be resold in
violation thereof. The Company shall make a notation regarding the restrictions
on transfer of the Units issued pursuant to this Agreement in its books, and
such Units shall be transferred on the books of the Company only pursuant to and
in compliance with the provisions of the Securities Act and applicable state
securities laws.

 

4.  Miscellaneous.

 

4.1  Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

 

4.2  Amendment. This Agreement may be amended only by a written instrument
signed by the Company and the Purchaser.

 

4.3  Applicable Law. The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under principles of conflicts of
law.

 

4.4  Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to the subject matter hereof. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

 

4.5  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

 

[SIGNATURE PAGE FOLLOWS]

 



2

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Subscription
Agreement effective as of the date first above written.

 

  CARDINAL VENTURE HOLDINGS LLC         By: /s/ Khurram Sheikh   Name: Khurram
Sheikh   Title: Managing Member         PURCHASER: Inpixon         By: /s/ Nadir
Ali   Name: Nadir Ali   Title: Chief Executive Officer

 

[Signature Page to Subscription Agreement]

 



 

 

 

Exhibit A

 

LLC Operating Agreement

 

See Exhibit 10.2 to Inpixon’s Current Report on Form 8-K filed with the U.S.
Securities and Exchange Commission on October 5, 2020.

 



 

 

 

Exhibit B

 

Acknowledgement of Subscription Decrease

 

In accordance with Section 2.1 of this Agreement, the Purchaser and Company
hereby acknowledge and agree that the Purchaser’s Contribution amount shall be
decreased as set forth below:

 

Contribution Amount:       Number of Class A Units:       Class A Purchase
Price:       Number of Class B Units:       Class B Purchase Price:  

 

  CARDINAL VENTURE HOLDINGS LLC         By:     Name:  Khurram Sheikh   Title:
Managing Member         PURCHASER: Inpixon         By:     Name:  Nadir Ali  
Title: Chief Executive Officer

 

 



 

 